261 F.2d 840
Clair H. COBLEIGH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.Ruth L. COBLEIGH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.
Nos. 15896, 15897.
United States Court of Appeals Eighth Circuit.
Dec. 8, 1958.

Bernard S. Gradwohl and John M. Gradwohl, Lincoln, Neb., for petitioners.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Atty., Department of Justice, Nelson P. Rose, Chief Counsel, Internal Revenue Service, and Charles P. Dugan, Sp. Atty., Internal Revenue Service, Washington, D.C., for respondent.
PER CURIAM.


1
Petitions for review of decisions of Tax Court dismissed, on stipulation of parties.